IN THE
                        TEXAS      COURT OF CRIMINAL APPEALS
                                   CAUSE NO. PD-0726-15


  MARK A.    ESTRADA,                            §
              PETITIONER                         §        APPEAL CAUSE NO.         13-1 3-00283i-CR
  VS                                             §
                                                 §
  THE STATE OF TEXAS                             §        TRIAL CAUSE NO.         CR.712-08-C


                             MOTION     TO    SUSPEND THE     RULE


         Comes now Mark          A.   Estrada,       Petitioner     in the      above    cause       to
  present this Motion to Suspend Rule two (2). This requesfis to
  suspend the appellant rule requiring (11) eleven copies to be made
  and is based upon the following facts to wit.
         The Petitioner is a prisoner within the Texas Department of
  Criminal       Justice,    and does not have access to a copier.                       As    a Texas
  prisoner,       who is not paid for labor,               can notafford the means to
  create    the number of copies required and thus has                          to make       due.
         This motion        is   not meant     to cause further delay,              confusion
  of the    issues nor to harass the courts,                  but a means to equtable
  access    to    the courts      and   due   process      of law.
                                              PRAYER

         Petitioner prays that this motion be granted and that his
  Petition for Discretionary Review be accepted as                           attached with
  this   motion.


                                                                    /Li/ad J. d-fajj
                                                                    MARK   A.    ESTRADA

                                  CERTIFICATE        OF   SERVICE


       I, Mark A. Estrada do certify under penalty of perjury that
  a copy of this motion was mailed to the following parties first
  class postage pre-paid: ABEL ACOSTA-CLERK OF THE TEXAS COURT OF
  CRIMINAL APPEALS, P.0.BOX.12308, CAPITAL STATION, AUSTIN,TX.78711,
  and the_SrT,ATE PROSECUTING ATTORNEY, P. 0. BOX.-1-2*0-5 , AUSTIN, TX. 78711 .-&>%
         SWa"S.s                 FILED \n        „-
                                                                    MARK   A.    ESTRADA
                                                                    TDCJ# 1568684
                                                                    McCONNEL      UNIT
                                                                    3001   SOUTH    EMILY       DR.
,B3lw8fe»3                   Abel Acosta, Cte*                      beeville.tx.78102
                                                                                                     a.
                                                                           tWf /, o>Oz j-